DETAILED ACTION
Application 16/580876, “BATTERY MODULE PRINTED CIRCUIT BOARD ASSEMBLY SYSTEM AND METHOD”, is a continuation of 15/658239 (now USP 10468654), which is a continuation of 14/230915 (now USP 9716263), which was US filed on 5/31/14 and claims priority from a provisional application filed on 9/6/13. 
This Office Action on the merits is in response to communication filed on 5/10/22.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 5/10/22 have been fully considered, but are not persuasive.  
Applicant argues that the combination of Kosugi and Obara fail to teach the claimed structure wherein an asymmetry provides orientation of placement of the bus bar interconnects.  
In response, this argument has not been found persuasive at least because the asymmetry of the Kosugi bus bars does appear to aid in determination of the orientation of placement of the bus bars on the lid.  For example, each of the asymmetric tabs 36 are disposed outwardly so as to be closer to the perimeter of the lid.  Claim 21 as worded does not otherwise define the asymmetry so as to distinguish the claimed invention from the prior art.  
Since the argument has not been found persuasive, the previously presented ground(s) of rejection are maintained.  However, to expedite prosecution, a Suggested Amendment found to overcome the ground(s) of rejection based on the cited art is presented below for applicant’s consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693) and Obara (JP 2013-054823; citations taken from attached machine translation).
Regarding claim 21, Kosugi teaches a method of manufacturing a battery module (e.g. Figures 3, 4) for use in a vehicle (non-limiting statement of intended use), comprising: disposing a plurality of battery cells into a lower housing;
disposing an assembly (including at least items 28 and 18) over the plurality of battery cells (items 10) in the lower housing (item 16), wherein the assembly comprises a lid (item 28) and a plurality of bus bar interconnects (items 18) disposed on the lid (see Figure 3);
disposing a printed circuit board (PCB) assembly (item 14) onto the assembly; and
electrically coupling portions of the assembly, portions of the PCB assembly, and the plurality of battery cells to each other (paragraphs [0034-0036]).  

As to the 5/10/22 amendment, Kosugi further teaches wherein the bus bar interconnects are asymmetrical bus bar interconnects having an asymmetry readily indicating orientation placement of the bus bar interconnects with respect to the lid.  To clarify, as best seen in Figure 3, the bus bar interconnects 18 are each asymmetrical due at least to the presence of tab 36.  Moreover, in each illustrated instance, the bus bar interconnects 18 are oriented such that the tab is disposed towards the outer periphery of the lid 28, so as to be in alignment with the openings 50 of the PCB assembly 14.  Thus, the asymmetry of tab 36 readily indicates orientation placement of the bus bar interconnects with respect to the lid, as required by the claim. 

Kosugi does not appear to teach each bus bar interconnect of the plurality of bus bar interconnects being a single piece component having a first portion made of a first material and a second portion made of a second material different from the first material.
In the battery art, Obara teaches that it is conventional to form the terminals of a battery from different materials such as aluminum and copper and further teaches bus bar interconnects being a single piece component having the first portion made of a first material and a second portion made of the second material different from the first material for the benefit of matching the material of the terminals (e.g. Figures 3C, 9C; paragraphs [0002, 0010, 0026-0027]), thus the bus bar being configured to facilitate transition from the first material to the second material.  Obara further teaches that the thusly formed bus bar interconnect provides desirable strength, reduced distortion, and improved materials compatibility with battery terminals of different materials (paragraph [0002, 0011, 0069]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the battery module with first and second terminals made of different materials and to modify the bus bar interconnects of Kosugi so as to provide bus bar interconnects being a single piece component having a first portion made of a first material and a second portion made of a second material different from the first material for the benefit of providing desirable strength, reduced distortion, and improved materials compatibility with battery terminals of different materials as taught by Obara.


Regarding claim 23, Kosugi remains as applied to claim 21.  Kosugi further teaches the method comprising electrically coupling the plurality of battery cells together by coupling at least one of the bus bar interconnects to battery terminals of two adjacent battery cells of the plurality of battery cells (paragraph [0022]; Figure 4).

Regarding claim 24, Kosugi remains as applied to claim 21.  Kosugi further teaches the method comprising assembling the assembly, wherein assembling the assembly comprises mounting the plurality of bus bar interconnects onto the lid (Figure 3 illustrates bus bar interconnects 18 mounted on the lid 28).

Regarding claim 26, Kosugi remains as applied to claim 21.  Kosugi does not expressly teach the method comprising coupling the lid to the lower housing via an attachment feature on the lid configured to interface with a feature on the lower housing.
However, Kosugi does teach “The lid body 28 is fixed to the cover body 26 so as to overlie the ceiling wall 26a of the cover body 26, thereby covering one end face of each secondary battery 10” at paragraph [0029].
“Fixed to” as described in paragraph [0029] renders obvious the claimed attachment feature on the lid and interface feature on the lower housing, at least because a skilled artisan would understand mechanical fixing using coupling elements (e.g. the screws and bosses of paragraph [0037]) as an obvious means of fixing together adjacent components of the housing.  
It is noted that the lid 28 and adjacent lower housing 26 of Kosugi are illustrated to include aligning holes in the four corners thereof (see Figure 4) further suggesting a coupling means.

Regarding claim 27, Kosugi remains as applied to claim 21.  Kosugi further teaches the method comprising coupling a plurality of voltage sense connection tabs (e.g. items 36) to a PCB of the PCB assembly (item 14), and disposing the PCB assembly to the assembly such that each of the plurality of voltage sense connection tabs contacts a corresponding one of the plurality of bus bar interconnects of the assembly (see Figure 3 where the sensing tabs 36 contact the bus bar interconnects 18).

Regarding claim 28, Kosugi remains as applied to claim 21.  Kosugi further teaches the method wherein the PCB assembly comprises a PCB and a high current interconnect (Figure 6 item 52) mounted onto the PCB.  As described in paragraph [0036], resistors 52 protect the PCB from overdischarge [excessive current]; thus, the resistors 52 function as high current interconnects connecting the PCB to the underlying electrical structure.

Regarding claim 29, Kosugi remains as applied to claim 21.  Kosugi further teaches the method wherein electrically coupling portions of the assembly, portions of the PCB assembly, and the plurality of battery cells to each other comprises laser welding each of the plurality of bus bar interconnects to a terminal of a corresponding one of the plurality of battery cells (paragraph [0031] teaches laser welding bus bars to battery terminals).
Kosugi does not explicitly teach laser welding the voltage sense connection tabs 36 of the PCB assembly onto the bus bar interconnects 18.
However, Kosugi does teach that the tabs 36 and bus bars 18 are formed of the same conductive material (paragraph [0030]).
It would have been obvious to use laser welding to join the tabs 36 to the bus bars 18 since laser welding is a commonly used and effective technique known in the art at the time of invention for uniting similar metals.  


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Obara (JP 2013-054823) and GroBe (US 2012/0100761).
Regarding claim 22, Kosugi remains as applied to claim 21.  Kosugi does not appear to teach the method further comprising disposing an adapter onto a first terminal on each of the plurality of battery cells, wherein the adapter is configured to transition an electrical connection from a first material to a second material; and disposing the assembly over the adapter on the first terminal to electrically couple the first terminal made of the first material to one of the plurality of bus bar interconnects made of the second material.
In the battery art, GroBe teaches an adapter for connecting terminals to interconnects, the adapter being configured to transition an electrical connection from a first material to a second material in order electrically couple a first terminal made of the first material to an interconnects made of a second material (see GroBe at abstract, paragraphs [0008, 0005]) for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection compared to prior art connection means (paragraphs [0010-0013]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to connect the a first terminal of the battery cells to the bus bar interconnects using an adapter configured to transition an electrical connection from a first material to a second material for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection as taught by GroBe.


Claims 25, 30, 31, 33, 35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Obara (JP 2013-054823) and Olsson (US 2014/0154535).
Regarding claim 25, Kosugi remains as applied to claim 24.  Kosugi does not appear to teach the method wherein assembling the assembly comprises coupling a vent guide to the lid, wherein the vent guide is configured to direct gases vented from the plurality of battery cells out of the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure, the lid further including a vent guide (Figures 1, 7, paragraphs [0009, 0067]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a vent guide coupled to the lid as taught by Olsson for the benefit of providing an evacuation means for excess gases, heat or pressure (paragraph [0009, 0067, 0074])

Regarding claim 30, Kosugi remains as applied to claim 21.  Kosugi does not appear to teach the method further comprising coupling a cover to the lower housing to hermetically seal the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure (Figures 1, 7, paragraphs [0009, 0067]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a vented cover hermetically sealed to the lower housing as taught by Olsson for the benefit of thermally and/or chemically isolating the battery module from the environment.

Regarding claim 31, Kosugi teaches a battery module (e.g. Figures 3, 4) comprising:  a lower housing (item 16); a plurality of battery cells (items 10), wherein the plurality of battery cells are electrically coupled together to produce a voltage (paragraph [0022]; Figure 4); an assembly (including at least items 28 and 18) disposed over the battery cells and coupled to the lower housing (paragraph [0029]), wherein the assembly comprises a lid (item 28) and a plurality of bus bar interconnects (item 18) mounted on the lid (see Figure 3); and a printed circuit board (PCB) assembly (item 14) disposed on and coupled to the assembly (coupling at least via screws 62), wherein the PCB assembly comprises a PCB (item 14).

Kosugi does not appear to teach the battery module further including a cover disposed over and coupled to the lower housing to hermetically seal the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure (Figures 1, 7, paragraphs [0009, 0067]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a vented cover hermetically sealed to the lower housing as taught by Olsson for the benefit of thermally and/or chemically isolating the battery module from the environment.

As to the 5/10/22 amendment, Kosugi further teaches wherein the bus bar interconnects are asymmetrical bus bar interconnects having an asymmetry readily indicating orientation placement of the bus bar interconnects with respect to the lid.  To clarify, as best seen in Figure 3, the bus bar interconnects 18 are each asymmetrical due at least to the presence of tab 36.  Moreover, in each illustrated instance, the bus bar interconnects 18 are oriented such that the tab is disposed towards the outer periphery of the lid 28, so as to be in alignment with the openings 50 of the PCB assembly 14.  Thus, the asymmetry of tab 36 readily indicates orientation placement of the bus bar interconnects with respect to the lid, as required by the claim. 

Kosugi does not appear to teach each bus bar interconnect of the plurality of bus bar interconnects being a single piece component having a first portion made of a first material and a second portion made of a second material different from the first material.
In the battery art, Obara teaches that it is conventional to form the terminals of a battery from different materials such as aluminum and copper and further teaches bus bar interconnects being a single piece component having the first portion made of a first material and a second portion made of the second material different from the first material for the benefit of matching the material of the terminals (e.g. Figures 3C, 9C; paragraphs [0002, 0010, 0026-0027]), thus the bus bar being configured to facilitate transition from the first material to the second material.  Obara further teaches that the thusly formed bus bar interconnect provides desirable strength, reduced distortion, and improved materials compatibility with battery terminals of different materials (paragraph [0002, 0011, 0069]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the battery module with first and second terminals made of different materials and to modify the bus bar interconnects of Kosugi so as to provide bus bar interconnects being a single piece component having a first portion made of a first material and a second portion made of a second material different from the first material for the benefit of providing desirable strength, reduced distortion, and improved materials compatibility with battery terminals of different materials as taught by Obara.

Regarding claim 33, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach wherein each of the plurality of battery cells comprises a first terminal made of a first material and a second terminal made of a second material, and wherein at least one of the plurality of bus bar interconnects is configured to facilitate a transition from the first material to the second material.
In the battery art, Obara teaches it conventional to make first and second terminals of different materials for chemical energy considerations (paragraph [0002]) and a battery cell connector for connecting terminals to interconnects, the connector therefore readable on a bus bar, an adapter, or a combination thereof, the connector being configured to transition an electrical connection from a first material to a second material in order electrically couple a first terminal made of the first material to a second terminal or interconnect made of a second material (see GroBe at abstract, paragraphs [0008, 0005]) for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection compared to prior art connection means (paragraphs [0010-0013]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to design the battery module of Kosugi such that each of the plurality of battery cells comprises a first terminal made of a first material and a second terminal made of a second material, and wherein at least one of the plurality of bus bar is configured to facilitate a transition from the first material to the second material as taught by Obara for electrochemical considerations at the terminals and for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection compared to prior art connection means as taught by Obara.


Regarding claim 35, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach the assembly further including a vent guide is configured to direct gases vented from the plurality of battery cells out of the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure, the cover further including a vent guide (Figures 1, 7, paragraphs [0009, 0067]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a sealed enclosure including a vent guide to route gases out of the module as taught by Olsson for the benefit of providing an evacuation means for excess gases, heat or pressure (paragraph [0009, 0067, 0074])

Regarding claim 39, Kosugi remains as applied to claim 31.  Obara teaches a single piece, multi-material bus bar interconnector as described in the rejection of claim 31.  Obara further teaches wherein the single piece component of each bus bar interconnect includes a generally rectangular body portion (see Figures 3C, 9C).

Regarding claim 40, Kosugi remains as applied to claim 31.  Obara teaches a single piece, multi-material bus bar interconnector as described in the rejection of claim 31.  The cited art further teaches wherein the single piece component further includes an asymmetrical portion (see the bus bars 18 of Kosugi Figure 4 which include an a base portion 18a which is asymmetrical relative to the extension portion 36; alternatively, see Obara Figure 7 which illustrates an asymmetrical division between materials at joint surface 104).


Claims 30, 31, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Obara (JP 2013-054823) and Reis (US 2011/0262793).
Regarding claim 30, Kosugi remains as applied to claim 21.  Kosugi does not appear to teach the method further comprising coupling a cover to the lower housing to hermetically seal the battery module.
In the battery art, Reis teaches a method of making a battery comprising coupling a cover (item 104) to a lower housing (item 102) to hermetically seal a battery module therein (abstract, paragraph [0019]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a cover hermetically sealed to the lower housing as taught by Reis for the benefit of thermally and/or chemically isolating the battery module from the environment.

Regarding claim 31, Kosugi teaches a battery module (e.g. Figures 3, 4) comprising:  a lower housing (item 16); a plurality of battery cells (items 10), wherein the plurality of battery cells are electrically coupled together to produce a voltage (paragraph [0022]; Figure 4); an assembly (including at least items 28 and 18) disposed over the battery cells and coupled to the lower housing (paragraph [0029]), wherein the assembly comprises a lid (item 28) and a plurality of bus bar interconnects (item 18) mounted on the lid (see Figure 3); and a printed circuit board (PCB) assembly (item 14) disposed on and coupled to the assembly (coupling at least via screws 62), wherein the PCB assembly comprises a PCB (item 14).

Kosugi does not appear to teach the battery module further including a cover disposed over and coupled to the lower housing to hermetically seal the battery module.
In the battery art, Reis teaches a battery comprising a cover (item 104) disposed over and coupled to a lower housing (item 102) to hermetically seal a battery module therein (abstract, paragraph [0019]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a cover hermetically sealed to the lower housing as taught by Reis for the benefit of thermally and/or chemically isolating the battery module from the environment.

Regarding claim 32, Kosugi remains as applied to claim 31.  Kosugi further teaches wherein at least one of the plurality of bus bar interconnects are electrically coupled between terminals of adjacent battery cells of the plurality of battery cells (paragraph [0022]; Figure 4).

Regarding claim 36, Kosugi remains as applied to claim 31.  Kosugi further teaches wherein the PCB assembly comprises a voltage sense connection tab (e.g. items 36) mounted to the PCB (item 14) and configured to electrically couple one of the plurality of bus bar interconnects with a voltage lead on the PCB (see Figure 3 where the sensing tabs 36 contact the bus bar interconnects 18).


Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Obara (JP 2013-054823), Reis (US 2011/0262793) and GroBe (US 2012/0100761).
Regarding claim 34, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach wherein each of the plurality of battery cells comprises a first terminal made of a first material and a second terminal made of a second material, and wherein the battery module comprises a plurality of adapters coupled to the first terminals on the plurality of battery cells, wherein the adapters are configured to facilitate a transition from the first material to the second material.
In the battery art, GroBe teaches it desirable to make first and second terminals of different materials for chemical energy considerations (paragraph [0005]) and a battery cell connector for connecting terminals to interconnects, the connector therefore readable on a bus bar, an adapter, or a combination thereof, the connector being configured to transition an electrical connection from a first material to a second material in order electrically couple a first terminal made of the first material to a second terminal or interconnect made of a second material (see GroBe at abstract, paragraphs [0008, 0005]) for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection compared to prior art connection means (paragraphs [0010-0013]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to design the battery module of Kosugi such that each of the plurality of battery cells comprises a first terminal made of a first material and a second terminal made of a second material, and wherein the adapter is configured to facilitate a transition from the first material to the second material as taught by GroBe for electrochemical considerations at the terminals and for the benefit of improving the chemical  improving electrical connection, lowering resistance, and/or improving economy of the connection as taught by GroBe.


Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Obara (JP 2013-054823), Reis (US 2011/0262793) and Grebenkemper (US 2005/0225955).
Regarding claim 37, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach wherein the PCB comprises a multi-layered PCB comprising:  circuitry disposed on at least one internal layer of the multi-layered PCB; a first external ground cage layer as a first external layer of the multi-layered PCB; and a second external ground cage layer as a second external layer of the multi-layered PCB.
In the analogous art of PCB design, Grebenkemper teaches a multi-layered PCB comprising:  circuitry disposed on at least one internal layer of the multi-layered PCB (Figure 1 item 104; paragraph [0018]); a first external ground cage layer as a first external layer of the multi-layered PCB (Figure 1 upper item 106; paragraph [0018]); and a second external ground cage layer as a second external layer of the multi-layered PCB (Figure 1 lower item 106; paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide as the PCB of Kosugi, a multi-layered PCB comprising: circuitry disposed on at least one internal layer of the multi-layered PCB; a first external ground cage layer as a first external layer of the multi-layered PCB; and a second external ground cage layer as a second external layer of the multi-layered PCB as taught by Grebenkepemper for the benefit of reducing signal noise as taught by Grebenkemper (paragraph [0018]).


Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Obara (JP 2013-054823), Reis (US 2011/0262793) and Nishihara (US 2012/0019061).
Regarding claim 38, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach a shunt disposed across a first surface of the PCB, wherein a second surface of the shunt directly contacts the first surface of the PCB, and wherein the shunt is electrically coupled between the plurality of battery cells and a terminal of the battery module.
In the battery art, Nishihara teaches a battery module wherein a shunt (shaded portion of Figure 9) disposed across a first surface of the PCB (Figure 9 item 50), wherein a second surface of the shunt directly contacts the first surface of the PCB (see Figure 9), and wherein the shunt is electrically coupled between the plurality of battery cells and a terminal of the battery module (for example, Figure 8 illustrates a shunt resistor 40C coupled between battery cells and a terminal as described in paragraph [0096]; paragraph [0148] suggests that any bus bar can be uses as a shunt resistor for measuring current).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a shunt disposed across a first surface of the PCB, wherein a second surface of the shunt directly contacts the first surface of the PCB, and wherein the shunt is electrically coupled between the plurality of battery cells and a terminal of the battery module for the benefit of facilitating electrical measurement of the battery as taught by Nishihara.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Obara (JP 2013-054823), Olsson (US 2014/0154535) and Guo (CN 202695647 U).
Regarding claim 41, Kosugi remains as applied to claim 31.  Kosugi further teaches wherein the lid includes a plurality of indentations (Figure 5 items 32) to receive the plurality of bus bar interconnects, wherein each indentation of the plurality of indentations receives a corresponding bus bar interconnect of the plurality of bus bar interconnects (see Figure 5).
Kosugi does not appear to teach wherein each indentation includes an asymmetry to receive the asymmetry of the corresponding bus bar interconnect to identify alignment and placement of the plurality of asymmetrical bus bar interconnects and the lid.
In the battery art, Guo teaches asymmetrical bus bars (Figure 1 item 108) which are received in the asymmetrical recesses of a lid (Figure 1 item 105; see also Figure 5), such that alignment of the bus bars and the lid is ensured.
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the battery module of Kosugi such that each indentation includes an asymmetry to receive the asymmetry of the corresponding bus bar interconnect as taught by Guo for the benefit of to identify alignment and placement of the plurality of asymmetrical bus bar interconnects and the lid as taught by Guo for the benefit of ensuring alignment between the bus bars and the lid.


Suggested Amendment
Applicant’s arguments have been fully considered, but were not found to place the application into condition for allowance for reasons discussed above.  However, the following suggested amendment is believed to overcome the previously presented ground(s) of rejection by clarifying the nature of the asymmetry with respect to ensuring a desired orientation.  The suggested amendment positively couples the asymmetry of the bus bar interconnects to the dual-material nature of the bus bar interconnects.  The Examiner is at the time of mailing this Office Action not aware of any closer prior art over which the suggested amendment should be rejected, thus the amendment is believed to contain Allowable Subject Matter.  However, if the amendment is adopted by applicant, an updated search would be required before Allowance.  

CLAIMS

21. (Currently amended) A method of manufacturing a battery module for use in a vehicle, comprising:

disposing a plurality of battery cells into a lower housing;

disposing an assembly over the plurality of battery cells in the lower housing, wherein the assembly comprises a lid including a plurality of asymmetrical indentations disposed therein and a plurality of asymmetrical bus bar interconnects received within the asymmetrical indentations of the lid, each bus bar interconnect of the plurality of asymmetrical bus bar interconnects being a single piece component having a first portion made of a first material and a second portion made of a second material different from the first material and having an asymmetry readily indicating orientation placement of the asymmetrical bus bar interconnects with respect to the lid, the first portion having a first peripheral shape and the second portion having a second peripheral shape, and the asymmetry provided by a difference between the first peripheral shape and the second peripheral shape;


disposing a printed circuit board (PCB) assembly onto the assembly; and

electrically coupling portions of the assembly, portions of the PCB assembly, and the plurality of battery cells to each other.


31. (Currently amended) A battery module comprising:

a lower housing:

a plurality of battery cells, wherein the plurality of battery cells are electrically coupled together to produce a voltage;

an assembly disposed over the battery cells and coupled to the lower housing, wherein the assembly comprises a lid including a plurality of asymmetrical indentations disposed therein and a plurality of asymmetrical bus bar interconnects received within the asymmetrical indentations of the lid, each bus bar interconnect of the plurality of bus bar asymmetrical interconnects being a single piece component having a first portion made of a first material and a second portion made of a second material different from the first material and having an asymmetry readily indicating orientation placement of the asymmetrical bus bar interconnects within the asymmetrical indentations of the lid, the first portion having a first peripheral shape and the second portion having a second peripheral shape, and the asymmetry provided by a difference between the first peripheral shape and the second peripheral shape;

a printed circuit board (PCB) assembly disposed on and coupled to the assembly, wherein the PCB assembly comprises a PCB; and

a cover disposed over and coupled to the lower housing to hermetically seal the battery module.

40. (Cancelled) [Believed to be redundant]

41. (Cancelled) [Believed to be redundant]



Art Relevant or Related to Applicant’s Disclosure
48.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant' s invention as claimed: Darroman (US 2011/0292617), Ockenfuss (US 2009/0041994), Miller (US 2004/0238205), Shimizu (US 2011/0076521), Scheucher (US 2008/0213652).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723